119 U.S. 148 (1886)
SHIPMAN
v.
DISTRICT OF COLUMBIA
DISTRICT OF COLUMBIA
v.
SHIPMAN.
Supreme Court of United States.
Argued November 3, 1886.
Decided November 15, 1886.
APPEALS FROM THE COURT OF CLAIMS.
Mr. W. Willougby for Shipman.
Mr. Solicitor General for the District of Columbia.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The judgment in this case is affirmed. No disputed questions of law are involved, and our views of the facts are so well expressed in the carefully prepared opinion of the Court of Claims found in Shipman v. District of Columbia, 18 C. Cl. 291, that we deem it unnecessary to do more than to refer to that opinion for the reasons of our decision. See Appendix.
Affirmed.